— Judgment unanimously reversed, without costs, and petition granted, in accordance with the following memorandum: Special Term improperly dismissed the petition since it appears that the petitioner Vergamini, who was called as a witness, had not received immunity and thus the conditions set for use of the Grand Jury transcripts in Judge Conable’s order were not met (see Jones v State of New York, 79 AD2d 273). The testimony in which reference is made to the transcripts was given in open court (see Jones v State of New York, 96 AD2d 105) and is a part of the record in the appellate process which is not complete. Moreover, the transcripts were received as exhibits. Thus, most of the relief requested is either pointless or impossible, and, for this reason, the proceeding is largely moot. The petition, however, is granted to the extent of providing that the attorneys who may have possession of the transcripts and any copies thereof are required to return them to Judge Quigley for proper disposition at the conclusion of the civil litigation. (Appeal from judgment of Supreme Court, Monroe County, Tillman, J. — art 78). Present — Hancock, Jr., J. P., Denman, Boomer, Green and Schnepp, JJ.